Affirmed and Memorandum Opinion filed August 3, 2017.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00535-CR

                ROBERT PARKER FELTUS, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the 506th Judicial District Court
                          Waller County, Texas
                   Trial Court Cause No. 14-10-14845

                   MEMORANDUM OPINION
      Appellant Robert Parker Feltus, Jr. challenges his conviction for continuous
sexual abuse of a child. He asserts the record contains insufficient evidence to
prove that he committed the abuse more than once, for a period of thirty days or
more. We affirm.
                        FACTUAL AND PROCEDURAL BACKGROUND

         In October 2013, when Ashley1 was ten years old, Ashley’s mother took her
to see her regular nurse practitioner because Ashley was complaining of a medical
condition. The nurse practitioner determined that the condition was a symptom of
a sexually-transmitted disease and referred Ashley to the hospital for an evaluation.
The doctor at the hospital diagnosed Ashley with the sexually-transmitted disease
and asked Ashley if she had experienced any sexual abuse. Ashley denied any
abuse. Ashley also denied being sexually active.

         The following summer, when Ashley was eleven, she disclosed to her
mother that appellant made her lick and suck his penis and that appellant touched
her rectum and mouth with his penis. Ashley’s mother immediately took Ashley to
the police department, where Ashley told police officers of these incidents. Two
police officers individually interviewed Ashley in two separate interviews. Ashley
told the police officers that the episodes of sexual contact began when she was nine
years old and continued up until the week before her outcry, when she was eleven.
Ashley described the location of bumps on appellant’s penis and rectum. Other
evidence confirmed that appellant had bumps in those locations. Ashley detailed
the same episodes of sexual contact with appellant in a forensic interview a few
weeks later.

         Appellant was charged with continuous sexual abuse of a child. The jury
found appellant guilty as charged, and the trial court assessed appellant’s
punishment at confinement for life.

                               SUFFICIENCY OF THE EVIDENCE

         In his sole appellate issue, appellant asserts that the evidence is legally

1
    To protect the privacy of the child-complainant, we identify her by the pseudonym “Ashley.”

                                                 2
insufficient to support his conviction because all of the evidence that appellant
abused Ashley more than once, during a period of more than thirty days, came
from Ashley or a witness testifying about Ashley’s outcry.

       In evaluating a challenge to the sufficiency of the evidence supporting a
criminal conviction, we view the evidence in the light most favorable to the
verdict. Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). The issue
on appeal is not whether we, as a court, believe the State’s evidence or believe that
appellant’s evidence outweighs the State’s evidence. Wicker v. State, 667 S.W.2d
137, 143 (Tex. Crim. App. 1984). The verdict may not be overturned unless it is
irrational or unsupported by proof beyond a reasonable doubt. Matson v. State,
819 S.W.2d 839, 846 (Tex. Crim. App. 1991). The trier of fact “is the sole judge
of the credibility of the witnesses and of the strength of the evidence.” Fuentes v.
State, 991 S.W.2d 267, 271 (Tex. Crim. App. 1999). The trier of fact may choose
to believe or disbelieve any portion of the witnesses’ testimony. Sharp v. State, 707
S.W.2d 611, 614 (Tex. Crim. App. 1986). When faced with conflicting evidence,
we presume the trier of fact resolved conflicts in favor of the prevailing party.
Turro v. State, 867 S.W.2d 43, 47 (Tex. Crim. App. 1993). Therefore, if any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt, we must affirm. McDuff v. State, 939 S.W.2d 607, 614 (Tex.
Crim. App. 1997).

       A person commits the offense of “continuous sexual abuse of a child,”2 as
applicable to the case under review, if (1) during a period that is thirty or more
days in duration, the person commits two or more acts of sexual abuse; and (2) at
the time of the commission of each of the acts of sexual abuse, the actor is
2
  We note that despite the use of the word “continuous” in its title, the statute does not require
nonstop, incessant, unbroken, or unceasing sexual abuse as use of the term “continuous” would
suggest.

                                                3
seventeen years of age or older and the victim is a child younger than fourteen
years of age. Tex. Penal Code Ann. § 21.02(b) (West, Westlaw through 2017 R.S.).
An “act of sexual abuse” is an act that violates one or more specified penal laws,
including section 21.11(a)(1), entitled “Indecency with a Child,” and section
22.021, entitled “Aggravated Sexual Assault.” A person commits the offense of
“indecency with a child” if the person “engages in sexual contact with the child or
causes the child to engage in sexual contact.” See Tex. Penal Code Ann. §
21.11(a)(1) (West, Westlaw through 2017 R.S.). A person commits the offense of
“aggravated sexual assault” if the person intentionally or knowingly causes the
penetration of the sexual organ of a child under the age of fourteen by any means.
See Tex. Penal Code Ann. §§ 22.021(a)(1)(B)(i), (ii), (iii), (iv), (v), (a)(2)(B)
(West, Westlaw through 2017 R.S.).

      The indictment alleged that appellant intentionally or knowingly, from on or
about November 4, 2011 through on or about October 13, 2013, a period thirty or
more days in duration, committed two or more acts of sexual abuse against Ashley,
namely aggravated sexual assault and indecency with a child by causing
appellant’s sexual organ to penetrate Ashley’s mouth, with the intent to arouse or
gratify appellant’s sexual desire, engaging in sexual contact with Ashley by
touching Ashley’s genitals, causing the penetration of Ashley’s anus with
appellant’s sexual organ, with the intent to arouse or gratify appellant’s sexual
desire, causing Ashley’s hand to touch appellant’s genitals, causing the penetration
of Ashley’s anus with appellant’s finger, or causing the penetration of Ashley’s
sexual organ with appellant’s tongue. The indictment alleged that Ashley was
under the age of fourteen.

      Ashley testified that appellant started touching her when she was nine.
According to Ashley, appellant would touch her when her mother was at her

                                         4
brother’s baseball games and sometimes while her mother was at work and her
brother was home. Ashley explained that appellant told her to suck his penis and
that she did not want to do so. Ashley also testified that appellant put his mouth on
her vagina, attempted to put his penis in her vagina, tried to put his penis in her
rectum, put his finger in her anus, touched her breasts, and placed ice cream or ice
in her vagina. Ashley testified that appellant touched her “a lot.” According to
Ashley, at appellant’s direction, she sucked on his penis while he placed his mouth
on her vagina and this activity occurred more than once.

      The record shows that Ashley was ten years old in October 2013, when she
received medical treatment for a sexually-transmitted disease.           The nurse
practitioner testified that she had treated Ashley for years but had never before
seen symptoms of a sexually-transmitted disease. According to Ashley, she denied
at the time that any inappropriate touching had occurred because appellant told her
that if she told anyone what he had done, he would be taken away. At trial,
however, Ashley testified that appellant had been engaging in the inappropriate
touching in October 2013, and that he had been doing so for a long time before
that. According to Ashley’s trial testimony, the inappropriate touching began
when she was nine and continued until she was eleven.           Ashley’s testimony
indicated that she was nine on November 4, 2011 and that the episodes still were
occurring on October 13, 2013, when she received the medical treatment for the
sexually-transmitted disease.

      Appellant acknowledges in his briefing that several witnesses testified that
Ashley told them the episodes of sexual contact occurred more than once, for a
period lasting longer than thirty days.       But, appellant asserts that Ashley’s
testimony is insufficient to support the conviction and argues that testimony from
witnesses relaying what Ashley told them about the incidents is legally insufficient

                                          5
because their information came from Ashley.

       Ashley’s testimony alone is sufficient evidence that appellant sexually
abused her on more than one occasion for a period greater than thirty days. See
Tex. Code Crim. Proc. Ann. art. 38.07 (West, Westlaw through 2017 R.S.)
(permitting conviction under chapter 21 supported by the uncorroborated testimony
of victim under certain circumstances present here); Bautista v. State, 474 S.W.3d
770, 776 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d).

       Ashley testified at trial, giving a detailed account of incidents of sexual
contact that occurred more than once for a period greater than thirty days. We
conclude that sufficient evidence supports appellant’s conviction.3 See Bautista,
474 S.W.3d at 776.

       We overrule appellant’s sole issue and affirm the trial court’s judgment.




                                            /s/       Kem Thompson Frost
                                                      Chief Justice



Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




3
  Although appellant challenges only the evidence relating to the time period during which the
sexual abuse was alleged to have occurred, we conclude that legally sufficient evidence supports
all the elements of the offense.

                                                  6